Citation Nr: 1437986	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-43 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and A.W. (his caretaker)


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to August 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, in support of his claim, he testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  His caretaker, A.W., also provided supporting testimony.  A transcript of the hearing is of record.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not result in blindness without light perception in both eyes, hearing impairment, anatomical loss or loss of use of one or both hands or feet, or anatomical loss or loss of use of any extremity.


CONCLUSION OF LAW

The criteria are not met for a greater level of SMC based on the need for a higher level of A&A. 38 U.S.C.A. § 1114 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The was provided this required notice and information in a March 2009 letter, prior to the initial adjudication of his claim in the August 2009 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's extensive VA treatment records have been obtained and associated with his claims file for consideration.  He was also provided VA examinations that, collectively, contain the relevant findings for assessing his entitlement to potentially greater levels of SMC.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  SMC

The Veteran has a 100 percent combined schedular evaluation for his 
service-connected disabilities, which includes a 100 percent rating for his ischemic optic neuropathy.  He is also service connected for adjustment disorder (30 percent prior to September 15, 2010, 50 percent thereafter); L5 spondylolisthesis (40 percent); T12-L1 compression fracture (20 percent); urethral stricture (10 percent prior to January 15, 2010, 20 percent thereafter); and donor site left iliac crest (0 percent).

In addition, he is receiving SMC for blindness in both eyes requiring him to have regular A&A under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c).  He also receives SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at an overall rate intermediate between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) on account of his ischemic optic neuropathy with additional service-connected disabilities ratable at 50 percent or more.  The rate under subsection (m) is $3,671.00 and the rate under subsection (n) is $4,176.00.  The intermediate rate, as defined under subsection (p), is $3,923.00.

Monthly compensation at a rate of $4,176.00 under subsection (n) is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at this rate is also warranted if the Veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id.


In this case, however, these criteria for this higher rate of SMC have not been met.  The Veteran's service-connected disabilities do not include anatomical loss or loss of use of any of his arms or legs.  Moreover, although he has very severe visual impairment (which he described during his July 2014 videoconference hearing as only "very little" light perception), actual blindness without light perception in both eyes has not been shown.  While indeed unfortunate, the indication during his hearing that he is virtually blind, hence, the reason he has a seeing eye dog, is not tantamount to the actual blindness without light perception in both eyes that is required to grant his claim for an even greater level of SMC.

His VA treatment records, as well as the report of his VA compensation examination, generated during the appeal period reflect no light perception in his left eye.  However, right eye vision has never been assessed as lacking light perception.  VA records dated from December 2008 through April 2014 reflect various assessments of right eye visual acuity, including "count fingers" in February 2009 and July 2011, "light perception" in May 2010 and September 2012, or "hand movements" in December 2010 and October 2013.  Notably, he reported in October 2013 that "everything was black."  But on examination he was able to discern hand movements with his right eye.

Because blindness without light perception in both eyes has not been demonstrated, compensation under 38 U.S.C.A. § 1114(n) and 38 C.F.R. § 3.350(d) is not warranted.

SMC at the monthly compensation rate of $4,667.00 under subsection (o) is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions that would entitle him to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if he has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the this rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a Veteran to this rate of SMC, through the combination of loss of use of both legs and helplessness.

Again, though, the Veteran is not service connected for anatomical loss of either arm, hearing impairment, or paralysis of both lower extremities.  He does not have anatomical loss or loss of use of either foot, and therefore does not meet the criteria of subsection (l) independent of his visual impairment.  Because of this, he is not entitled to two or more of the rates provided in one or more of § 1114(l) through § 1114(n).

38 U.S.C.A. § 1114(p) provides for "intermediate"' SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  But yet, again, other than blindness, the Veteran does not have service-connected hearing impairment or anatomical loss or loss of use of any extremity.

The rates provided in 38 U.S.C.A. § 1114(r) require that the rate under subsection (o), the maximum rate under subsection (p), or the intermediate rate between subsection (n) and (o), be in effect prior to an allowance of a rate under subsection (r).  Because those levels of SMC are not warranted in this Veteran's case, he is not entitled to the additional allowances set forth for the need of regular A&A or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).


Having said all of this, the Board recognizes that the Veteran experiences a very significant level of impairment owing to his service-connected disabilities, and that he is in need of A&A (hence, the reason he has a caretaker who also testified during his hearing in support of his claim).  She indicated that she works for him from 6am to 4pm, but then has to leave to care for herself and her own family.  However, this level of impairment is adequately addressed by the assigned 100 percent combined schedular rating, and the assigned intermediate SMC rate between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n).  The Veteran does not meet the threshold requirements for attaining any of the greater levels of SMC.  He is not service-connected for hearing impairment.  There also is no indication he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of 
service-connected disability.  Although he had an oxygen tank and visually evident functional impairment when appearing for his hearing, this was not because of service-connected disability, meaning disability related to his military service.  Thus, the Board finds that this claim for an increased level of SMC based on the need for a higher level of A&A must be denied.


ORDER

An increased level of SMC based on the need for a higher level of A&A is denied



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


